Exhibit 10.1


EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) is made and entered into by and between
ProPetro Holding Corp., a Delaware corporation (the “Company”), and Newton W.
Wilson III (“Employee”) effective as of September 25, 2019 (the “Effective
Date”).
1.Employment. During the Employment Period (as defined in Section 4), the
Company or another member of the Company Group (as defined in Section 2) shall
employ Employee, and beginning on September 30, 2019, Employee shall serve as
the General Counsel and Corporate Secretary of the Company and in such other
position or positions as may be assigned from time to time by the Board of
Directors of the Company (the “Board”).
2.    Duties and Responsibilities of Employee.
(a)    During the Employment Period, Employee shall devote Employee’s best
efforts and full business time and attention to the businesses of the Company
and its direct and indirect subsidiaries as may exist from time to time
(collectively, the “Company Group”). Employee’s duties and responsibilities
shall include those normally incidental to the position(s) identified in
Section 1, as well as such additional duties as may be assigned to Employee by
the Board or the Company’s Principal Executive Officer from time to time, which
duties and responsibilities may include providing services to other members of
the Company Group in addition to the Company. Employee may, without violating
this Section 2(a), (i) as a passive investment, own publicly traded securities
in such form or manner as will not require any services by Employee in the
operation of the entities in which such securities are owned; (i) engage in
charitable and civic activities; and (i) with the prior written consent of the
Board, engage in other personal and passive investment activities, in each case,
so long as such ownership, interests, or activities do not interfere with
Employee’s ability to fulfill Employee’s duties and responsibilities under this
Agreement and are not inconsistent with Employee’s obligations to any member of
the Company Group or competitive with the business of any member of the Company
Group and are otherwise in compliance with applicable law and all policies and
codes of conduct established by any member of the Company Group and applicable
to Employee.
(b)    Employee hereby represents and warrants that Employee is not the subject
of, or a party to, any non-competition, non-solicitation, restrictive covenant,
or non-disclosure agreement, or any other agreement, obligation, restriction, or
understanding that would prohibit Employee from executing this Agreement or
fully performing each of Employee’s duties and responsibilities hereunder, or
would in any manner, directly or indirectly, limit or affect any of the duties
and responsibilities that may now or in the future be assigned to Employee
hereunder. Employee expressly acknowledges and agrees that Employee is strictly
prohibited from using or disclosing any confidential information belonging to
any prior employer in the course of performing services for any member of the
Company Group, and Employee promises that Employee shall not


1

--------------------------------------------------------------------------------




do so. Employee shall not introduce documents or other materials containing
confidential information of any prior employer to the premises or property
(including computers and computer systems) of any member of the Company Group.
(c)    Employee owes each member of the Company Group fiduciary duties
(including (i) duties of loyalty and disclosure, including the duty of loyalty
as an attorney for each member of the Company Group, as required under Texas
law, and (i) such fiduciary duties that an officer of the Company has under
Delaware law), and the obligations described in this Agreement are in addition
to, and not in lieu of, the obligations Employee owes each member of the Company
Group under statutory and common law.
3.    Compensation.
(a)    Base Salary. During the Employment Period, Employee shall be paid an
annualized base salary of $400,000 (the “Base Salary”) in consideration for
Employee’s services under this Agreement, payable in substantially equal
installments in conformity with customary payroll practices for Company officers
(“Officers”), but no less frequently than monthly. Notwithstanding the
foregoing, the Base Salary may be reduced as part of a general reduction in base
salaries that affects all Officers in substantially the same proportions.
(b)    Annual Bonus. Beginning in 2020, Employee shall be eligible to earn an
annual cash bonus with a target value of 75% of Employee’s Base Salary for each
complete calendar year that Employee is employed by any member of the Company
Group hereunder (the “Annual Bonus”). Notwithstanding the foregoing, Employee
shall be eligible to receive a pro rata bonus for the portion of the 2019
calendar year that Employee is employed by any member of the Company Group
hereunder (the “2019 Bonus”). The amount of the Annual Bonus (and the 2019
Bonus) actually paid to Employee for any given calendar year remains subject to
the terms and conditions of the ProPetro Holding Corp. Senior Executive
Incentive Bonus Plan, as in effect from time to time, and the attainment of the
applicable performance targets established by the Board (or a committee thereof)
annually, in its sole discretion. Each Annual Bonus (and the 2019 Bonus), if
any, shall be paid as soon as administratively feasible after the Board (or a
committee thereof) certifies whether the applicable performance targets for the
applicable year have been achieved, but in no event later than March 15
following the end of the year for which the bonus was earned (the “Bonus Year”).
Notwithstanding anything in this Section 3(b) to the contrary, no Annual Bonus
(or the 2019 Bonus), if any, nor any portion thereof, shall be payable for any
Bonus Year unless Employee remains continuously employed by any member of the
Company Group from the Effective Date through December 31 of the applicable
Bonus Year.
(c)    Retention Bonuses. Employee shall be paid a cash retention bonus equal to
$25,000 on each of the first and second anniversaries of the Effective Date,
provided that Employee


2

--------------------------------------------------------------------------------




remains continuously employed by any member of the Company Group through the
applicable anniversary date.
(d)    Benefits. During the Employment Period, Employee shall be eligible to
participate in the same benefit plans and programs in which other Officers or
similarly situated executives of the Company are eligible to participate
(including, for the avoidance of doubt, the Company’s vehicle allowance
program), subject to the terms and conditions of the applicable plans and
programs in effect from time to time. No member of the Company Group shall, by
reason of this Section 6, be obligated to institute, maintain, or refrain from
changing, amending, or discontinuing, any such plan or policy, so long as such
changes are applicable to the Officers and similarly situated executives of the
Company generally.
(e)    Vacation. Employee will be eligible to receive four (4) weeks of paid
vacation for each full calendar year that Employee is employed by any member of
the Company Group. Any vacation shall be taken at the reasonable and mutual
convenience of the Company and Employee and in accordance with any applicable
Company policy, as in effect from time to time.
4.    Term of Employment. The initial term of Employee’s employment under this
Agreement shall be for the period beginning on the Effective Date and ending on
the second anniversary of the Effective Date (the “Initial Term”). On the second
anniversary of the Effective Date and on each subsequent anniversary thereafter,
the term of Employee’s employment under this Agreement shall automatically renew
and extend for a period of twelve (12) months (each such twelve (12)-month
period being a “Renewal Term”) unless written notice of non-renewal is delivered
by either party to the other not less than thirty (30) days prior to the
expiration of the then-existing Initial Term or Renewal Term, as applicable.
Notwithstanding any other provision of this Agreement, Employee’s employment
pursuant to this Agreement may be terminated at any time in accordance with
Section 6. The period from the Effective Date through the expiration of this
Agreement or, if sooner, the termination of Employee’s employment pursuant to
this Agreement, regardless of the time or reason for such termination, shall be
referred to herein as the “Employment Period.”
5.    Business Expenses. Subject to Section 22, the Company shall reimburse
Employee for Employee’s reasonable out-of-pocket business-related expenses
actually incurred in the performance of Employee’s duties under this Agreement
so long as Employee timely submits all documentation for such expenses, as
required by Company policy in effect from time to time. Any such reimbursement
of expenses shall be made upon or as soon as practicable following receipt of
such documentation (but in any event not later than the close of Employee’s
taxable year following the taxable year in which the expense is incurred by
Employee). In no event shall any reimbursement be made to Employee for any
expenses incurred after the date of Employee’s termination of employment with
all of the members of the Company Group.


3

--------------------------------------------------------------------------------




6.    Termination of Employment.
(a)    Company’s Right to Terminate Employee’s Employment for Cause. The Company
shall have the right to terminate Employee’s employment hereunder at any time
for Cause. For purposes of this Agreement, “Cause” shall mean:
(i)    Employee’s material breach of this Agreement or any other written
agreement between Employee and any member of the Company Group, including
Employee’s material breach of any representation, warranty, or covenant made
under any such agreement;
(ii)    Employee’s material breach of any policy or code of conduct established
by any member of the Company Group and applicable to Employee;
(iii)    Employee’s violation of any law applicable to the workplace (including
any law regarding anti-harassment, anti-discrimination, or anti-retaliation);
(iv)    Employee’s gross negligence, material misconduct reflecting negatively
on the Company, breach of fiduciary duty, fraud, theft, or embezzlement;
(v)    the conviction by a court of competent jurisdiction of Employee for, or
plea of nolo contendere by Employee to, any felony (or state law equivalent) or
any crime involving moral turpitude;
(vi)    Employee’s material failure or refusal, other than due to Disability, to
perform Employee’s obligations pursuant to this Agreement or to follow any
lawful directive from the Board or the Company’s Principal Executive Officer, as
determined by the Board;
(vii)    Employee’s unlawful use (including being under the influence) or
possession of illegal drugs on the Company’s premises or while performing
Employee’s duties and responsibilities hereunder;
(viii)    failure of Employee, in connection with his work on behalf of the
Company Group, to exercise that degree of care, skill, and diligence as lawyers
of ordinary skill and knowledge commonly possess and exercise, or the failure of
Employee to act with undivided loyalty on behalf of the Company Group; or
(ix)    Employee’s failure to maintain a license to practice law in the State of
Texas or failure to maintain good standing with the State Bar of Texas.
For items (i), (ii), (iii), (vi), (viii), and (ix) above, such item will not be
considered a breach unless the Company provides Employee written notice of the
existence of such condition(s) within thirty


4

--------------------------------------------------------------------------------




(30) days after the initial occurrence of such condition(s) and the condition(s)
specified in such notice are not corrected for fifteen (15) days following
Employee’s receipt of such written notice; provided, however, that Employee
shall not be provided with an opportunity to correct such condition(s) if the
Board determines, in its sole and absolute discretion, that such condition(s)
cannot be corrected.
(b)    Company’s Right to Terminate without Cause. The Company shall have the
right to terminate Employee’s employment hereunder without Cause at any time and
for any reason, or no reason at all, upon thirty (30) days’ advance written
notice to Employee or continued payment of Employee’s Base Salary in lieu of
such notice. For the avoidance of doubt, the Company’s non-renewal of the
then-existing Initial Term or Renewal Term, as applicable, shall not constitute
a termination without Cause by the Company.
(c)    Employee’s Right to Terminate for Good Reason. Employee shall have the
right to terminate Employee’s employment hereunder at any time for Good Reason.
For purposes of this Agreement, “Good Reason” shall mean:
(i)    a material diminution in Employee’s Base Salary or authority, duties, and
responsibilities with the Company or its Subsidiaries, including his removal as
an Officer; provided, however, that if Employee is serving as an officer or a
member of the board of directors (or similar governing body) of any member of
the Company Group or any other entity in which a member of the Company Group
holds an equity interest, in no event shall the removal of Employee as an
officer or a board member of a member of the Company Group other than the
Company, regardless of the reason for such removal, constitute Good Reason;
provided, further, that a reduction in Employee’s Base Salary in connection with
a general reduction in base salaries that affects all Officers and similarly
situated executives of the Company in substantially the same proportions will
not constitute Good Reason; provided, further, that a temporary reduction in
Employee’s authority, duties, and responsibilities in connection with any
internal investigation by the Company, including an investigation into whether
circumstances constituting Cause exist, shall not constitute Good Reason;
(ii)    a material breach by the Company of any of its obligations under this
Agreement; or
(iii)    the relocation of the geographic location of Employee’s principal place
of employment by more than fifty (50) miles from the location of Employee’s
principal place of employment as of the Effective Date.
Notwithstanding the foregoing provisions of this Section 6(c) or any other
provision of this Agreement to the contrary, any assertion by Employee of a
termination for Good Reason shall not


5

--------------------------------------------------------------------------------




be effective unless all of the following conditions are satisfied: (A) the
condition described in Section 6(c)(i), (ii) or (iii) giving rise to Employee’s
termination of employment must have arisen without Employee’s consent;
(B) Employee must provide written notice to the Board of the existence of such
condition(s) within thirty (30) days after the initial occurrence of such
condition(s); (C) the condition(s) specified in such notice must remain
uncorrected for fifteen (15) days following the Board’s receipt of such written
notice; and (D) the date of Employee’s termination of employment must occur
within seventy-five (75) days after the initial occurrence of the condition(s)
specified in such notice.
(d)    Death or Disability. Upon the death or Disability of Employee, Employee’s
employment with all members of the Company Group shall automatically (and
without any further action by any person or entity) terminate with no further
obligation under this Agreement of either party hereunder. For purposes of this
Agreement, a “Disability” shall exist if the Board determines that Employee is
unable to perform the essential functions of Employee’s position (after
accounting for reasonable accommodation, if applicable and required by
applicable law), due to physical or mental impairment that continues, or can
reasonably be expected to continue, for a period in excess of one hundred twenty
(120) consecutive days or one hundred eighty (180) days, whether or not
consecutive (or for any longer period as may be required by applicable law), in
any twelve (12)-month period.
(e)    Employee’s Right to Terminate for Convenience. In addition to Employee’s
right to terminate Employee’s employment for Good Reason, Employee shall have
the right to terminate Employee’s employment hereunder for convenience at any
time and for any other reason, or no reason at all, upon thirty (30) days’
advance written notice to the Company; provided, however, that if Employee has
provided notice to the Company of Employee’s termination of employment, the
Company may determine, in its sole discretion, that such termination shall be
effective on any date prior to the effective date of termination provided in
such notice (and, if such earlier date is so required, then it shall not change
the basis for Employee’s termination of employment nor be construed or
interpreted as a termination of employment pursuant to Section 6(b)).
(f)    Effect of Termination.
(i)    If Employee’s employment hereunder is terminated prior to the expiration
of the then-existing Initial Term or Renewal Term, as applicable, by the Company
without Cause pursuant to Section 6(b), or if this Agreement is terminated by
Employee for Good Reason pursuant to Section 6(c), then so long as (and only if)
Employee: (A) executes on or before the Release Expiration Date (as defined in
Section 6(f)(iii)), and does not revoke within any time provided by the Company
to do so, a release of all claims in a form acceptable to the Company (the
“Release”), which Release shall release each member of the Company Group and
their respective affiliates, and the foregoing entities’ respective
shareholders, members, partners, officers, managers, directors, fiduciaries,
employees, representatives,


6

--------------------------------------------------------------------------------




agents, and benefit plans (and fiduciaries of such plans) from any and all
claims, including any and all causes of action arising out of Employee’s
employment with the Company and any other member of the Company Group or the
termination of such employment, but excluding all claims to severance payments
Employee may have under this Section 6 and further excluding any right Employee
had for indemnification as an employee or officer of the Company; and (A) abides
by the terms of each of Sections 8, 9 and 10, then the Company shall make
severance payments to Employee in a total amount equal to the sum of equal to
one (1) times (or, if such termination occurs within twelve (12) months
following a Change in Control (as defined below in this Section 6(f)(i)), one
and one-half (1.5) times) the sum of Employee’s (i) target Annual Bonus and
(i) Base Salary, in each case, for the year in which such termination occurs
(such total severance amount being referred to as the “Severance Amount”).
Subject to the provisions of Section 22, the Severance Amount shall be paid in
equal installments over the twelve (12)-month period (the “Severance Period”)
following the date on which Employee’s employment terminates (the “Termination
Date”), at the same time and in the same manner as the Annual Base Salary would
have been paid had the Employee remained in active employment during the
Severance Period, in accordance with the Company’s normal payroll practices in
effect on the Date of Termination; provided that any installment that would
otherwise have been paid prior to the first normal payroll payment date
occurring on or after the sixtieth (60th) day following the Date of Termination
(such payroll date, the “First Payment Date”) shall instead be paid on the First
Payment Date. Notwithstanding anything to the contrary in this Section 6(f)(i),
to the extent, if any, that the aggregate value of the Severance Amount that
would otherwise be paid pursuant to this Section 6(f)(i) after March 15 of the
calendar year following the calendar year in which the Termination Date occurs
(the “Applicable March 15”) exceeds the maximum exemption amount under
1.409A-1(b)(9)(iii)(A), then such excess shall be paid to Employee in a lump-sum
on the Applicable March 15 (or the first Business Day (as defined below in this
Section 6(f)(i)) preceding the Applicable March 15 if the Applicable March 15 is
not a Business Day) and the installments of the Severance Amount payable after
the Applicable March 15 shall be reduced by such excess (beginning with the
installment first payable after the Applicable March 15 and continuing with the
next succeeding installment until the aggregate reduction equals such excess).
“Change in Control” shall mean any event that constitutes both a “Change in
Control” within the meaning of the ProPetro Holding Corp. 2017 Incentive Award
Plan (the “Plan”) and a “change in control event,” as defined in Treasury
Regulation Section 1.409A-3(i)(5). “Business Day” shall mean any day except a
Saturday, Sunday, or other day on which commercial banks in New York, New York
are authorized or required by law to be closed.
(ii)    For the avoidance of doubt, the Severance Amount (and any portion
thereof) shall not be payable if Employee’s employment hereunder terminates upon
(i) the


7

--------------------------------------------------------------------------------




expiration of the then existing Initial Term or Renewal Term, as applicable, as
a result of a non-renewal of the term of Employee’s employment under this
Agreement by the Company or Employee pursuant to Section 4, (i) the Company’s
termination of Employee’s employment for Cause, as described in Section 6(a),
(i) Employee’s termination of employment for convenience (i.e., without Good
Reason), as described in Section 6(e), or (i) termination of Employee’s
employment by reason of death or Disability. Notwithstanding the above, if
Employee’s employment terminates due to the non-renewal of this Agreement by the
Company, so long as (and only if) Employee: (A) executes on or before the
Release Expiration Date, and does not revoke within any time provided by the
Company to do so, a Release (as described in Section 6(f)(i)) and (B) abides by
the terms of each of Sections 8, 9 and 10, then the Company shall pay Employee a
pro rata portion of the target value of his Annual Bonus for the year of his
termination of employment, which amount shall be paid on the First Payment Date.
(iii)    If the Release is not executed and returned to the Company on or before
the Release Expiration Date, and the required revocation period has not fully
expired without revocation of the Release by Employee, then Employee shall not
be entitled to any portion of the Severance Amount. As used herein, the “Release
Expiration Date” is that date that is twenty-one (21) days following the date
upon which the Company delivers the Release to Employee (which shall occur no
later than seven (7) days after the Termination Date) or, in the event that such
termination of employment is “in connection with an exit incentive or other
employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967), the date that is forty-five (45) days
following such delivery date.
(g)    After-Acquired Evidence. Notwithstanding any provision of this Agreement
to the contrary, in the event that the Company determines that Employee is
eligible to receive the Severance Amount pursuant to Section 6(f) but, after
such determination, the Company subsequently acquires evidence or determines
that: (i) Employee has failed to abide by the terms of Sections 8, 9 or 10; or
(ii) a Cause condition existed prior to the Termination Date that, had the
Company been fully aware of such condition, would have given the Company the
right to terminate Employee’s employment pursuant to Section 6(a), then the
Company shall have the right to cease the payment of any future installments of
the Severance Amount and Employee shall promptly return to the Company all
installments of the Severance Amount received by Employee prior to the date that
the Company determines that the conditions of this Section 6(g) have been
satisfied.


8

--------------------------------------------------------------------------------




7.    Disclosures.
(a)    Conflicts of Interest.
(i)    Employee hereby represents and warrants that as of the Effective Date
there exist (A) no actual or potential Conflicts of Interest and (A) no current
or pending lawsuits, claims or arbitrations filed against or involving Employee
or any trust or vehicle owned or controlled by Employee.
(ii)    Promptly (and in any event, within three (3) Business Days) upon
becoming aware of (A) any actual or potential Conflict of Interest or (A) any
lawsuit, claim or arbitration filed against or involving Employee or any trust
or vehicle owned or controlled by Employee, in each case, Employee shall
disclose such actual or potential Conflict of Interest or such lawsuit, claim or
arbitration to the Board.
(iii)    A “Conflict of Interest” shall exist when Employee engages in, or plans
to engage in, any activities, associations, or interests that conflict with, or
create an appearance of a conflict with, Employee’s duties, responsibilities,
authorities, or obligations for and to any member of the Company Group.
(b)    License to Practice Law.
(i)    Employee hereby represents and warrants that as of the Effective Date
Employee is licensed to practice law in the State of Texas, is in good standing
with the State Bar of Texas, and is not subject to any disciplinary proceedings.
(ii)    Promptly (and in any event, within three (3) Business Days) upon
becoming aware that (A) Employee’s license to practice law in the State of Texas
has been or will be revoked or suspended or (A) Employee has become subject to a
disciplinary proceeding with the State Bar of Texas, Employee shall disclose
such information to the Board.
8.    Confidentiality. In the course of Employee’s employment with the Company
and any other member of the Company Group and the performance of Employee’s
duties on behalf of the Company Group hereunder, Employee will be provided with,
and will have access to, Confidential Information (as defined in Section 8(d)).
In consideration of Employee’s receipt and access to such Confidential
Information, and as a condition of Employee’s employment, Employee shall comply
with this Section 8.
(a)    Both during the Employment Period and thereafter, except as expressly
permitted by this Agreement or by directive of the Board, Employee shall not
disclose any Confidential Information to any person or entity and shall not use
any Confidential Information


9

--------------------------------------------------------------------------------




except for the benefit of the Company Group. Employee recognizes the
attorney-client privilege that exists between Employee and each member of the
Company Group, which protects communications between Employee and each member of
the Company Group and understands that nothing herein shall constitute a waiver
of such privilege by any member of the Company Group. Further, Employee agrees
to maintain all applicable attorney-client and attorney work product privileges
that apply as a result of his employment under this Agreement. Employee shall
follow all Company Group policies and protocols regarding the security of all
documents and other materials containing Confidential Information (regardless of
the medium on which Confidential Information is stored). The covenants of this
Section 8(a) shall apply to all Confidential Information, whether now known or
later to become known to Employee during the period that Employee is employed by
or affiliated with any member of the Company Group.
(b)    Notwithstanding any provision of Section 8(a) to the contrary, Employee
may make the following disclosures and uses of Confidential Information:
(i)    disclosures to other employees of a member of the Company Group who have
a need to know the information in connection with the businesses of the Company
Group;
(ii)    disclosures to customers and suppliers when, in the reasonable and good
faith belief of Employee, such disclosure is in connection with Employee’s
performance of Employee’s duties under this Agreement and is in the best
interests of the Company Group;
(iii)    disclosures and uses that are approved in writing by the Board; or
(iv)    disclosures to a person or entity that has (x) been retained by a member
of the Company Group to provide services to one or more members of the Company
Group, and (y) agreed in writing to abide by the terms of a confidentiality
agreement.
(c)    Upon the expiration of the Employment Period, and at any other time upon
request of the Company, Employee shall promptly surrender and deliver to the
Company all documents (including electronically stored information) and all
copies thereof and all other materials of any nature containing or pertaining to
all Confidential Information and any other Company Group property (including any
Company Group-issued computer, mobile device, or other equipment) in Employee’s
possession, custody, or control and Employee shall not retain any such documents
or other materials or property of the Company Group. Within ten (10) days of any
such request, Employee shall certify to the Company in writing that all such
documents, materials, and property have been returned to the Company.
(d)    All trade secrets, non-public information, designs, ideas, concepts,
improvements, product developments, discoveries, and inventions, whether
patentable or not, that


10

--------------------------------------------------------------------------------




are conceived, made, developed, or acquired by or disclosed to Employee,
individually or in conjunction with others, during the period that Employee is
employed by any member of the Company Group (whether during business hours or
otherwise and whether on the Company’s premises or otherwise) that relate to any
member of the Company Group’s businesses or properties, products, or services
(including all such information relating to corporate opportunities, operations,
future plans, methods of doing business, business plans, strategies for
developing business and market share, research, financial and sales data,
pricing terms, evaluations, opinions, interpretations, acquisition prospects,
the identity of customers or acquisition targets or their requirements, the
identity of key contacts within customers’ organizations or within the
organization of acquisition prospects, or marketing and merchandising
techniques, prospective names and marks) is defined as “Confidential
Information.” Moreover, all documents, videotapes, written presentations,
brochures, drawings, memoranda, notes, records, files, correspondence, manuals,
models, specifications, computer programs, e-mail, voice mail, electronic
databases, maps, drawings, architectural renditions, models, and all other
writings or materials of any type including or embodying any of such
information, ideas, concepts, improvements, discoveries, inventions, and other
similar forms of expression are and shall be the sole and exclusive property of
the applicable member of the Company Group and be subject to the same
restrictions on disclosure applicable to all Confidential Information pursuant
to this Agreement. For purposes of this Agreement, Confidential Information
shall not include any information that (i) is or becomes generally available to
the public other than as a result of a disclosure or wrongful act of Employee or
any of Employee’s agents; (i) was available to Employee on a non-confidential
basis before its disclosure by a member of the Company Group; or (i) becomes
available to Employee on a non-confidential basis from a source other than a
member of the Company Group; provided, however, that such source is not bound by
a confidentiality agreement with, or other obligation with respect to
confidentiality to, a member of the Company Group.
(e)    Notwithstanding the foregoing, nothing in this Agreement shall prohibit
or restrict Employee from lawfully: (i) initiating communications directly with,
cooperating with, providing information to, causing information to be provided
to, or otherwise assisting in an investigation by, any governmental authority
regarding a possible violation of any law; (i) responding to any inquiry or
legal process directed to Employee from any such governmental authority;
(i) testifying, participating or otherwise assisting in any action or proceeding
by any such governmental authority relating to a possible violation of law; or
(i) making any other disclosures that are protected under the whistleblower
provisions of any applicable law. Additionally, pursuant to the federal Defend
Trade Secrets Act of 2016, an individual shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (A) is made (1) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney and
(1) solely for the purpose of reporting or investigating a suspected violation
of law; (A) is made to the individual’s attorney in relation to a lawsuit for
retaliation against the individual


11

--------------------------------------------------------------------------------




for reporting a suspected violation of law; or (A) is made in a complaint or
other document filed in a lawsuit or proceeding, if such filing is made under
seal. Nothing in this Agreement requires Employee to obtain prior authorization
before engaging in any conduct described in this paragraph, or to notify the
Company that Employee has engaged in any such conduct.
9.    Non-Competition; Non-Solicitation.
(a)    The Company shall provide Employee access to Confidential Information for
use only during the Employment Period, and Employee acknowledges and agrees that
the Company Group will be entrusting Employee, in Employee’s unique and special
capacity, with developing the goodwill of the Company Group, and in
consideration of (i) the Company providing Employee with access to Confidential
Information, (i) the Company granting certain equity awards to Employee pursuant
to the Plan concurrent with effectiveness of this Agreement, and (i) as an
express incentive for the Company to enter into this Agreement and employ
Employee, Employee has voluntarily agreed to the covenants set forth in this
Section 9. Employee agrees and acknowledges that the limitations and
restrictions set forth herein, including geographical and temporal restrictions
on certain competitive activities, are reasonable in all respects, do not
interfere with public interests, will not cause Employee undue hardship, and are
material and substantial parts of this Agreement intended and necessary to
prevent unfair competition and to protect the Company Group’s Confidential
Information, goodwill, and legitimate business interests.
(b)    During the Prohibited Period, Employee shall not, without the prior
written approval of the Board, directly or indirectly, for Employee or on behalf
of or in conjunction with any other person or entity of any nature:
(i)    engage in or participate within the Market Area in competition with any
member of the Company Group in any aspect of the Business, which prohibition
shall prevent Employee from directly or indirectly: (A) owning, managing,
operating, or being an officer or director of, any business that competes with
any member of the Company Group in the Market Area or (A) joining, becoming an
employee or consultant of, or otherwise being affiliated with, any person or
entity engaged in, or planning to engage in, the Business in the Market Area in
competition, or anticipated competition, with any member of the Company Group in
any capacity (with respect to this clause (B)) in which Employee’s duties or
responsibilities are the same as or similar to the duties or responsibilities
that Employee had on behalf of any member of the Company Group; or
(ii)    appropriate any Business Opportunity of, or relating to, any member of
the Company Group located in the Market Area;


12

--------------------------------------------------------------------------------




(c)    During the Prohibited Period Employee shall not, without prior written
approval of the Board, directly or indirectly, for Employee or on behalf of or
in conjunction with any other person or entity of any nature:
(i)    solicit, canvass, approach, encourage, entice, or induce any customer or
supplier of any member of the Company Group to cease or lessen such customer’s
or supplier’s business with any member of the Company Group; or
(ii)    solicit, canvass, approach, encourage, entice, or induce any employee or
contractor of any member of the Company Group to terminate his, her, or its
employment or engagement with any member of the Company Group.
(d)    Because of the difficulty of measuring economic losses to the Company
Group as a result of a breach or threatened breach of the covenants set forth in
Section 8 and in this Section 9, and because of the immediate and irreparable
damage that would be caused to the members of the Company Group for which they
would have no other adequate remedy, the Company and each other member of the
Company Group shall be entitled to enforce the foregoing covenants, in the event
of a breach or threatened breach, by injunctions and restraining orders from any
court of competent jurisdiction, without the necessity of showing any actual
damages or that money damages would not afford an adequate remedy, and without
the necessity of posting any bond or other security. The aforementioned
equitable relief shall not be the Company’s or any other member of the Company
Group’s exclusive remedy for a breach but instead shall be in addition to all
other rights and remedies available to the Company and each other member of the
Company Group at law and equity.
(e)    The covenants in this Section 9, and each provision and portion hereof,
are severable and separate, and the unenforceability of any specific covenant
(or portion thereof) shall not affect the provisions of any other covenant (or
portion thereof). Moreover, in the event any arbitrator or court of competent
jurisdiction shall determine that the scope, time or territorial restrictions
set forth are unreasonable, then it is the intention of the parties that such
restrictions be enforced to the fullest extent which such arbitrator or court
deems reasonable, and this Agreement shall thereby be reformed.
(f)    The following terms shall have the following meanings:
(i)    “Business” shall mean the business and operations that are the same or
substantially similar to those performed by the Company and any other member of
the Company Group for which Employee provides services or about which Employee
obtains Confidential Information during the Employment Period, which business
and operations include hydraulic fracturing services, cementing and acidizing
operations, coiled tubing operations, flowback-control and methanol pumping
equipment rentals, and pre-set surface drilling services.


13

--------------------------------------------------------------------------------




(ii)    “Business Opportunity” shall mean any commercial, investment, or other
business opportunity relating to the Business.
(iii)    “Market Area” shall mean a one hundred mile radius surrounding any
location at which any member of the Company Group operates.
(iv)    “Prohibited Period” shall mean the period during which Employee is
employed by any member of the Company Group and continuing for a period of
twelve (12) months following the date that Employee is no longer employed by any
member of the Company Group.
(g)    Nothing in this Section 9 shall be interpreted or applied in a manner to
prevent or restrict Employee from practicing law, as it is the intent of this
Section 9 to create certain limitations on Employee’s business activities only,
and not to create limitations that would restrict Employee from practicing law.
Employee acknowledges and agrees that, both before and after the Termination
Date, Employee shall be bound by all ethical and professional obligations
(including those with respect to conflicts and confidentiality) that arise from
Employee’s provision of legal services to, and acting as legal counsel for, the
Company and, as applicable, the other members of the Company Group.
10.    Ownership of Intellectual Property. Employee agrees that the Company
shall own, and Employee shall (and hereby does) assign, all right, title, and
interest (including patent rights, copyrights, trade secret rights, mask work
rights, trademark rights, and all other intellectual and industrial property
rights of any sort throughout the world) relating to any and all inventions
(whether or not patentable), works of authorship, mask works, designs, know-how,
ideas, and information authored, created, contributed to, made, or conceived or
reduced to practice, in whole or in part, by Employee during the period in which
Employee is or has been employed by or affiliated with any member of the Company
Group that either (a) relate, at the time of conception, reduction to practice,
creation, derivation, or development, to any member of the Company Group’s
businesses or actual or anticipated research or development, or (a) were
developed on any amount of the Company’s or any other member of the Company
Group’s time or with the use of any member of the Company Group’s equipment,
supplies, facilities, or trade secret information (all of the foregoing
collectively referred to herein as “Company Intellectual Property”), and
Employee shall promptly disclose all Company Intellectual Property to the
Company. All of Employee’s works of authorship and associated copyrights created
during the period in which Employee is employed by or affiliated with any member
of the Company Group and in the scope of Employee’s employment or engagement
shall be deemed to be “works made for hire” within the meaning of the Copyright
Act. Employee shall perform, during, and after the period in which Employee is
or has been employed by or affiliated with any member of the Company Group, all
acts deemed necessary by the Company to assist each member of the Company Group,
at the Company’s expense, in obtaining and enforcing its rights throughout the
world in the Company Intellectual Property. Such acts may include execution of


14

--------------------------------------------------------------------------------




documents and assistance or cooperation (i) in the filing, prosecution,
registration, and memorialization of assignment of any applicable patents,
copyrights, mask work, or other applications, (i) in the enforcement of any
applicable patents, copyrights, mask work, moral rights, trade secrets, or other
proprietary rights, and (i) in other legal proceedings related to the Company
Intellectual Property.
11.    Arbitration.
(a)    Subject to Section 11(b), any dispute, controversy, or claim between
Employee and any member of the Company Group arising out of or relating to this
Agreement or Employee’s employment or engagement with any member of the Company
Group (“Disputes”) will be finally settled by arbitration in Midland County,
Texas in accordance with the then-existing American Arbitration Association
(“AAA”) Employment Arbitration Rules. The arbitration award shall be final and
binding on both parties. Any arbitration conducted under this Section 11 shall
be private, and shall be heard by a single arbitrator (the “Arbitrator”)
selected in accordance with the then-applicable rules of the AAA. The Arbitrator
shall expeditiously hear and decide all matters concerning the Dispute. Except
as expressly provided to the contrary in this Agreement, the Arbitrator shall
have the power to (i) gather such materials, information, testimony, and
evidence as the Arbitrator deems relevant to the Dispute before him or her (and
each party will provide such materials, information, testimony, and evidence
requested by the Arbitrator), and (i) grant injunctive relief and enforce
specific performance. All Disputes shall be arbitrated on an individual basis,
and each party hereto hereby foregoes and waives any right to arbitrate any
Dispute as a class action or collective action or on a consolidated basis or in
a representative capacity on behalf of other persons or entities who are claimed
to be similarly situated, or to participate as a class member in such a
proceeding. The decision of the Arbitrator shall be reasoned, rendered in
writing, be final and binding upon the disputing parties, and the parties agree
that judgment upon the award may be entered by any court of competent
jurisdiction. The party whom the Arbitrator determines is the prevailing party
in such arbitration shall receive, in addition to any other award pursuant to
such arbitration or associated judgment, reimbursement from the other party of
all reasonable legal fees and costs associated with such arbitration and
associated judgment.
(b)    Notwithstanding Section 11(a), either party may make a timely application
for, and obtain, judicial emergency or temporary injunctive relief to enforce
any of the provisions of Sections 8 through 10; provided, however, that the
remainder of any such Dispute (beyond the application for emergency or temporary
injunctive relief) shall be subject to arbitration under this Section 11.
(c)    By entering into this Agreement and entering into the arbitration
provisions of this Section 11, THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT
THEY ARE KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVING THEIR RIGHTS TO A
JURY TRIAL.


15

--------------------------------------------------------------------------------




(d)    Nothing in this Section 11 shall prohibit a party to this Agreement from
(i) instituting litigation to enforce any arbitration award or (i) joining the
other party to this Agreement in a litigation initiated by a person or entity
that is not a party to this Agreement. Further, nothing in this Section 11
precludes Employee from filing a charge or complaint with a federal, state or
other governmental administrative agency.
12.    Defense of Claims. During the Employment Period and thereafter, upon
request from the Company, Employee shall cooperate with the Company Group, at
the Company Group’s expense, in the defense of any claims or actions that may be
made by or against any member of the Company Group that relate to Employee’s
actual or prior areas of responsibility.
13.    Withholdings; Deductions. The Company Group may withhold and deduct from
any benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local, and other taxes as may be required pursuant to any law or
governmental regulation or ruling and (a) any deductions consented to in writing
by Employee.
14.    Title and Headings; Construction. Titles and headings to Sections hereof
are for the purpose of reference only and shall in no way limit, define, or
otherwise affect the provisions hereof. Any and all Exhibits or Attachments
referred to in this Agreement are, by such reference, incorporated herein and
made a part hereof for all purposes. Unless the context requires otherwise, all
references to laws, regulations, contracts, documents, agreements, and
instruments refer to such laws, regulations, contracts, documents, agreements,
and instruments as they may be amended from time to time, and references to
particular provisions of laws or regulations include a reference to the
corresponding provisions of any succeeding law or regulation. All references to
“dollars” or “$” in this Agreement refer to United States dollars. The words
“herein”, “hereof”, “hereunder”, and other compounds of the word “here” shall
refer to the entire Agreement, including all Exhibits attached hereto, and not
to any particular provision hereof. Unless the context requires otherwise, the
word “or” is not exclusive. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely. All references to “including” shall be construed as
meaning “including without limitation.” Neither this Agreement nor any
uncertainty or ambiguity herein shall be construed or resolved against any party
hereto, whether under any rule of construction or otherwise. On the contrary,
this Agreement has been reviewed by each of the parties hereto and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of the parties hereto.
15.    Applicable Law; Submission to Jurisdiction. This Agreement shall in all
respects be construed according to the laws of the State of Texas without regard
to its conflict of laws principles that would result in the application of the
laws of another jurisdiction. With respect to any claim or dispute related to or
arising under this Agreement, the parties hereby consent to the arbitration
provisions of Section 11 and recognize and agree that should any resort to a
court be


16

--------------------------------------------------------------------------------




necessary and permitted under this Agreement, then they consent to the exclusive
jurisdiction, forum, and venue of the state and federal courts (as applicable)
located in Midland County, Texas.
16.    Entire Agreement and Amendment. This Agreement contains the entire
agreement of the parties with respect to the matters covered herein and
supersede all prior and contemporaneous agreements and understandings, oral or
written, between the parties hereto concerning the subject matter hereof. This
Agreement may be amended only by a written instrument executed by both parties
hereto.
17.    Waiver of Breach. Any waiver of this Agreement must be executed by the
party to be bound by such waiver. No waiver by either party hereto of a breach
of any provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time. The failure of either party hereto to take any action by reason
of any breach will not deprive such party of the right to take action at any
time.
18.    Assignment. This Agreement is personal to Employee, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Employee. The Company may assign this Agreement without
Employee’s consent, including to any member of the Company Group and to any
successor to or acquirer of (whether by merger, purchase, or otherwise) all or
substantially all of the equity, assets or businesses of the Company.
19.    Notices. Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received (a) when delivered in person,
(a) when sent by facsimile transmission (with confirmation of transmission) on a
Business Day to the number set forth below, if applicable; provided, however,
that if a notice is sent by facsimile transmission after normal business hours
of the recipient or on a non-Business Day, then it shall be deemed to have been
received on the next Business Day after it is sent, (a) on the first Business
Day after such notice is sent by express overnight courier service, or (a) on
the second Business Day following deposit with an internationally-recognized
second-day courier service with proof of receipt maintained, in each case, to
the following address, as applicable:
If to the Company, addressed to:

ProPetro Holding Corp.
1706 Midkiff, Bldg. B
Midland, Texas 79107
If to Employee, addressed to:

Newton W. Wilson III



17

--------------------------------------------------------------------------------




1403 Community Lane
Midland, Texas 79701
20.    Counterparts. This Agreement may be executed in any number of
counterparts, including by electronic mail or facsimile, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument. Each counterpart may consist of
a copy hereof containing multiple signature pages, each signed by one party, but
together signed by both parties hereto.
21.    Deemed Resignations. Except as otherwise determined by the Board or as
otherwise agreed to in writing by Employee and any member of the Company Group
prior to the termination of Employee’s employment with the Company or any member
of the Company Group, any termination of Employee’s employment shall constitute,
as applicable, an automatic resignation of Employee: (a) as an officer of the
Company and each member of the Company Group; (a) from the Board; and (a) from
the board of directors or board of managers (or similar governing body) of any
member of the Company Group and from the board of directors or board of managers
(or similar governing body) of any corporation, limited liability entity,
unlimited liability entity, or other entity in which any member of the Company
Group holds an equity interest and with respect to which board of directors or
board of managers (or similar governing body) Employee serves as such Company
Group member’s designee or other representative.
22.    Section 409A.
(a)    Notwithstanding any provision of this Agreement to the contrary, all
provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986 (the “Code”), and the applicable Treasury
regulations and administrative guidance issued thereunder (collectively,
“Section 409A”) or an exemption therefrom and shall be construed and
administered in accordance with such intent. Any payments under this Agreement
that may be excluded from Section 409A either as separation pay due to an
involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of Employee’s employment shall only be made if such termination of
employment constitutes a “separation from service” under Section 409A.
(b)    To the extent that any right to reimbursement of expenses or payment of
any benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A), (i) any such expense
reimbursement shall be made no later than the last day of Employee’s taxable
year following the taxable year in which such expense was incurred by Employee,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, and (i) the amount of expenses
eligible for reimbursement or in-kind


18

--------------------------------------------------------------------------------




benefits provided during any taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits to be provided in any other taxable year;
provided, that the foregoing clause shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such expenses are subject to a limit related to the period in
which the arrangement is in effect.
(c)    Notwithstanding any provision in this Agreement to the contrary, if any
payment or benefit provided for herein would be subject to additional taxes and
interest under Section 409A if Employee’s receipt of such payment or benefit is
not delayed until the earlier of (i) the date of Employee’s death or (i) the
date that is six (6) months after the Termination Date (such date, the “Section
409A Payment Date”), then such payment or benefit shall not be provided to
Employee (or Employee’s estate, if applicable) until the Section 409A Payment
Date. Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Agreement are exempt from, or
compliant with, Section 409A and in no event shall any member of the Company
Group be liable for all or any portion of any taxes, penalties, interest, or
other expenses that may be incurred by Employee on account of non-compliance
with Section 409A.
23.    Effect of Termination. The provisions of Sections 6, 8-13 and 21 and
those provisions necessary to interpret and enforce them, shall survive any
termination of this Agreement and any termination of the employment relationship
between Employee and any member of the Company Group.
24.    Third-Party Beneficiaries. Each member of the Company Group that is not a
signatory to this Agreement shall be a third-party beneficiary of Employee’s
obligations under Sections 7, 8, 9, 10, 11, and 21 and shall be entitled to
enforce such obligations as if a party hereto.
25.    Severability. If an arbitrator or court of competent jurisdiction
determines that any provision of this Agreement (or portion thereof) is invalid
or unenforceable, then the invalidity or unenforceability of that provision (or
portion thereof) shall not affect the validity or enforceability of any other
provision of this Agreement, and all other provisions shall remain in full force
and effect.






19

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Employee and the Company each have caused this Agreement to
be executed and effective as of the Effective Date.


EMPLOYEE




/s/ Newton W. Wilson III    
Newton W. Wilson III






PROPETRO HOLDING CORP.




By:    /s/ Dale Redman    
Name: Dale Redman___________________
Title: Chief Executive Officer____________






SIGNATURE PAGE TO

    EMPLOYMENT AGREEMENT